UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for thequarterly periodendedOctober 31, 2010 Commission File Number: 000-51428 ROTOBLOCK CORPORATION (Exact Name ofRegistrant as Specifiedin Its Charter) Nevada 20-08987999 (State or Other Jurisdictionof Incorporation or Organization) (I.R.S. Employer Employer Identification No.) treet, Santa Rosa, CA. 95401 (Address of Principal Executive Offices) (Zip Code) (707) 578-5220 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes No X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of "accelerated filer" and "large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X AtOctober 31, 2010, there werea total of 7,453,824 shares of our common stock issued and outstanding.Of these shares a total of6,175,835 are restricted from trading, as defined under Rule 144 of the Securities Act of 1933, as amended. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. Interim Consolidated Financial Statements 3 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 33 ITEM 4T. Controls and Procedures 33 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings 34 ITEM 1A. Risk Factors 34 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM 3. Defaults Upon Senior Securities 35 ITEM 4. Submission of Matters to a Vote of Security Holders 35 ITEM 5. Other Information 35 ITEM 6. Exhibits 36 2 PART I - FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements The interim consolidated financial statements included herein have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with generally accepted accounting principles have been omitted. However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the period presented have been made. The results for interim periods are not necessarily indicative of trends or of results to be expected for the full year. These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our registration statement annual report on Form 10-K for the fiscal year ended April 30, 2010, filed with the U.S. Securities and Exchange Commission on July 29, 2010, which can be found on the SEC website (www.sec.gov) under our name or SEC File Number 000-51428. 3 Rotoblock Corporation (A Development Stage Company) Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 4 Rotoblock Corporation (A Development Stage Company) Interim Consolidated Balance Sheets (Expressed in U.S. Dollars) (Unaudited) As at 31 October As at 30 April (Audited) $ $ Assets Current Cash and cash equivalents Accounts receivable Prepaid expenses (Note 10) Available-for-sale investment (Note 4) Property and equipment (Note 5) Liabilities Current Accounts payable and accrued liabilities (Note 6) Due to related party (Note 8) Convertible promissory note(Notes 4 and 7) - Stockholders’ equity Capital stock (Note 10) Authorized 200,000,000 common shares, par value $0.001 50,000,000 preferred shares, par value $0.001 Issued and outstanding 31 October 2010 – 7,453,824 common shares, par value $0.001 30 April 2010 – 4,622,307 common shares, par value $0.001 Additional paid-in capital Warrants Share subscriptions received in advance (Note 10) - Accumulated other comprehensive income Deficit, accumulated during the development stage Nature and Continuance of Operations (Note 1), Commitments and Contingency (Note 12) and Subsequent Events (Note 15) On behalf of the Board: /s/ Chien Chih Liu, Director/s/ Richard Di Stefano, Chief Financial Officer The accompanying notes are an integral part of these interim consolidated financial statements. 5 Rotoblock Corporation (A Development Stage Company) Interim Consolidated Statements of Operations (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 2 September 2003 to 31 October For the three month period ended 31 October For the three month period ended 31 October For the six month period ended 31 October For the six month period ended 31 October $ Expenses General and administrative (Schedule 1) Net loss before other items Other items Excess of consideration over net assets purchased from Rotoblock Inc. (Note 1) - Other income - - - Forgiveness of debt (Notes 7 and 13) - - - Gain on disposal of property (Notes 5, 9, 10 and 13) - - - Write-off of patents (Note 3) - Write-off of property and equipment - Write-off of related party receivable - Loss for the period Basic and diluted loss per common share Weighted average number of common shares used in per share calculations Comprehensive loss Loss for the period Foreign currency translation adjustment 6 Unrealized gain (loss) on available-for-sale investment (Notes 4 and 14) - - Comprehensive loss for the period Comprehensive loss per common share The accompanying notes are an integral part of these interim consolidated financial statements. 6 Rotoblock Corporation (A Development Stage Company) Interim Consolidated Statements of Cash Flows (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 2 September 2003 to 31 October For the three month period ended 31 October For the three month period ended 31 October For the six month period ended 31 October For the six month period ended 31 October $ Cash used in operating activities Loss for the period Adjustments to reconcile loss to net cash used by operating activities: Contributions to capital by related party – expenses (Notes 9 and 13) - - Depreciation (Note 5) Forgiveness of debt (Notes 7 and 13) - - - Gain on disposal of property (Notes 5, 9, 10 and 13) - - - Non-cash interest (Notes 7 and 13) - - - Shares issued for services (Notes 9, 10 and 13) - - Stock-based compensation (Notes 9, 10 and 13) - - Write-off of patents (Note 3) - Write-off of property and equipment - Write-off of related party receivable - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable 2 (Increase) decrease in prepaid expenses - - Increase (decrease) in accounts payable and accrued liabilities Increase (decrease) in due to related party (Note 8) 9 8 - Cash flows used in investing activities Purchase of equipment (Note 5) - Investment in Samyang Optics Co. Ltd. (Note 4) - Purchase of patents (Note 3) - Cash flows from financing activities Common shares issued for cash (Note 10) - - Warrants granted for cash (Note 10) - Warrants exercised - - Convertible promissory note payable (Notes 7 and 13) - Advances payable - 71 Share subscriptions received in advance (Note 10) - Foreign exchange effect on cash 6 Increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period Supplemental Disclosures with Respect to Cash Flows (Note 13) The accompanying notes are an integral part of these interim consolidated financial statements. 7 Rotoblock Corporation (A Development Stage Company) Interim Consolidated Statements of Changes in Stockholders’ Equity (Expressed in U.S. Dollars) (Unaudited) Number of shares issued Capital stock Additional paid-in capital Warrants Accumulated other comprehensive income (loss) Deficit accumulated during the development stage Stockholders’ equity $ Balance at 2 September 2003 (inception) - Shares issued for cash - Shares issued for cash - Adjustment to number of shares issued as a result of the acquisition of net assets of Rotoblock Inc. (Note 1) - Shares issued in connection with the acquisition of net assets of Rotoblock Inc. (Note 1) - Excess of consideration over net assets purchased from Rotoblock Inc. (Note 1) - Foreign currency translation adjustment - Net loss for the period - Balance at 30 April 2004 - Shares issued for cash ($2.50 per share) - - - Foreign currency translation adjustment - Net loss for the year - Balance at 30 April 2005 - Shares issued for cash ($13.08 per share) 11 - - - Shares issued for services rendered ($15.59 per share) 48 - - - Shares issued for inventory ($14.50 per share) 12 - - - Warrants exercised ($12.50 per share) 1 - - - Stock-based compensation - Foreign currency translation adjustment - Net loss for the year - Balance at 30 April 2006 - Shares issued for cash ($10.50 per share) 2 - - - Shares issued for services rendered ($5.62 per share) 34 - - - Contribution to capital by related parties – services - Stock-based compensation - Foreign currency translation adjustment - Net loss for the year - Balance at 30 April 2007 - The accompanying notes are an integral part of these interim consolidated financial statements. 8 Rotoblock Corporation (A Development Stage Company) Interim Consolidated Statements of Changes in Stockholders’ Equity - Cont’d (Expressed in U.S. Dollars) (Unaudited) Number of shares issued Capital stock Additional paid-in capital Warrants Share subscriptions received in advance Accumulated other comprehensive income (loss) Deficit accumulated during the development stage Stockholders’ equity $ Balance at 30 April 2007 - - Shares issued for cash ($3.38 per share) 52 - Warrants granted - Shares issued for services rendered ($2.78 per share) (Notes 10 and 13) 64 - Contribution to capital by related parties – services - Stock-based compensation - Foreign currency translation adjustment - Net loss for the year - Balance at 30 April 2008 - Shares issued for cash ($1.94 per share) (Note 10) 3 - Warrants granted for cash (Note 10) - Shares issued for services rendered ($1.87 per share) (Notes 10 and 13) - Shares issued for property ($1.25 per share) (Notes 5, 9, 10, and 13) - Shares issued for debt ($5.00 per share)(Notes 10 and 13) 2 - Contribution to capital by related parties – services (Notes 9 and 13) - Stock-based compensation (Notes 9, 10 and 13) - Foreign currency translation adjustment - 70 - 70 Net loss for the year - Balance at 30 April 2009 - Shares issued for property rescinded ($1.25 per share) (Notes 5, 9, 10 and 13) - Shares issued for cash ($0.61 per share) (Note 10) 6 - Shares issued for cash ($0.75 per share) (Note 10) 13 - Shares issued for cash ($1.75 per share) (Note 10) 29 - Shares issued for cash ($1.75 per share) (Note 10) 29 - Shares issued for services rendered (Notes 10 and 13) - Shares issued for property and equipment (Notes 5, 10 and 13) - Fair value of warrants issued - Stock-based compensation (Notes 9, 10 and 13) - Unrealized gain on available-for-sale investment (Note 4) - Share subscriptions received in advance (Note 10) - Foreign currency translation adjustment - Net loss for the year - Balance at 30 April 2010 The accompanying notes are an integral part of these interim consolidated financial statements. 9 Rotoblock Corporation (A Development Stage Company) Interim Consolidated Statements of Changes in Stockholders’ Equity - Cont’d (Expressed in U.S. Dollars) (Unaudited) Number of shares issued Capital stock Additional paid-in capital Warrants Share subscriptions received in advance Accumulated other comprehensive income (loss) Deficit accumulated during the development stage Stockholders’ equity $ Balance at 30 April 2010 Warrants exercised ($0.25 per share) (Note 10) 13 - Shares issued for conversion of promissory note (Notes 4, 7 and 10) - Shares issued for cash ($0.25 per share) (Note 10) - Unrealized gain on available-for-sale investment (Note 4) - Fair value of warrants exercised - Foreign currency translation adjustment - 6 - 6 Net loss for the period - Balance at 31 October 2010 - The accompanying notes are an integral part of these interim consolidated financial statements. 10 Rotoblock Corporation (A Development Stage Company) Schedule 1 – Interim Consolidated General and Administrative Expenses (Expressed in U.S. Dollars) (Unaudited) For the period from the date of inception on 2 September 2003 to 31 October For the three month period ended 31 October For the three month period ended 31 October For the six month period ended 31 October For the six month period ended 31 October $ Consulting fees (Notes 9, 10 and 13) Depreciation (Note 5) Foreign exchange loss - Interest - Investor relations (Notes 10 and 13) - - Listing, filing and transfer agent fees Management fees (Notes 9 and 13) - - Office and sundry Professional fees Public relations and shareholder information - Rent - Research and development - Salaries and wages (Notes 9, 10, 12 and 13) Stock-based compensation (Notes 9, 10 and 13) - - Travel and entertainment The accompanying notes are an integral part of these interim consolidated financial statements. 11 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 1. Nature and Continuance of Operations Rotoblock Corporation (the “Company”) was incorporated under the laws of the State of Nevada on 22 March 2004. The Company is a development stage enterprise, as defined in Accounting Standards Codification (the “Codification” or “ASC”) 915-10, “Development Stage Entities”. The Company is focused on the development and manufacturing of a new type of patented oscillating piston engine and other energy-efficient and environmental equipment in China for distribution worldwide.No revenue has been derived during the organization period and the Company’s planned principle operations have not commenced. The Company’s interim consolidated financial statements as at 31October 2010 and for thesix month period then ended have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.The Company has a loss of$410,242 for the six month period ended 31October 2010 (31October 2009 – $770,500) and has a working capital of $444,011 at 31October 2010 (30 April 2010 – working capital deficiency of $1,157,134). On 30 March 2004, the Company entered into a Share Exchange Agreement (the “Agreement”) with Rotoblock Inc., a Canadian corporation, wherein the Company agreed to issue to the stockholders of Rotoblock Inc. 300,000 common shares in exchange for the 144,000 shares that constituted all the issued and outstanding shares of Rotoblock Inc.Effective 30 March 2004, Rotoblock Inc. completed the reverse acquisition under the Agreement with the Company. Effective 3 February 2009, the Company effected a one (1) for fifty (50) reverse stock split (Note 10).All share and warrant amounts presented in the interim consolidated financial statements and in the notes thereto have been adjusted to reflect the reverse stock split.The effect of the reverse stock split on 2003 to 2007 disclosures is unaudited. Immediately after the acquisition, the management of Rotoblock Inc. took control of the board and office positions of the Company, constituting a change of control.Because the former owners of Rotoblock Inc. gained control of the Company, the transaction would normally have been considered a purchase by Rotoblock Inc.However, since the Company was not a business, the transaction was not considered to be a business combination, and the transaction was accounted for as a recapitalization of Rotoblock Inc. and the issuance of stock by Rotoblock Inc. for the assets and liabilities of the Company.The value of the net assets of the Company acquired by Rotoblock Inc. was the same as their historical book value, being a deficiency of $138. Rotoblock Inc. was incorporated on 2 September 2003, under the laws of Canada.The accompanying interim consolidated financial statements are the historical interim consolidated financial statements of Rotoblock Inc. 12 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 October 2010 Management cannot provide assurance that the Company will ultimately achieve profitable operations or become cash flow positive, or raise additional debt and/or equity capital.However, based on its prior demonstrated ability to raise capital, management believes that the Company’s capital resources should be adequate to continue operating and maintaining its business strategy during the fiscal year ending 2011.However, if the Company is unable to raise additional capital in the near future, due to the Company’s liquidity problems, management expects that the Company will need to curtail operations, liquidate assets, seek additional capital on less favorable terms and/or pursue other remedial measures.These interim consolidated financial statements do not include any adjustments related to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. At 31October 2010, the Company has suffered losses from development stage activities to date.Although management is currently attempting to implement its business plan, and is seeking additional sources of equity or debt financing, there is no assurance these activities will be successful.Accordingly, the Company must rely on its management to perform essential functions without compensation until a business operation can be commenced.These factors raise substantial doubt about the ability of the Company to continue as a going concern.The interim consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2. Significant Accounting Policies The following is a summary of significant accounting policies used in the preparation of these interim consolidated financial statements. The Accounting Standards Codification In June 2009, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principle – a replacement of FASB Statement No. 162”.The Codification reorganized existing U.S. accounting and reporting standards issued by the FASB and other related private sector standard setters into a single source of authoritative accounting principles arranged by topic.The Codification supersedes all existing U.S. accounting standards; all other accounting literature not included in the Codification (other than Securities and Exchange Commission guidance for publicly-traded companies) is considered non-authoritative.The Codification was effective on a prospective basis for interim and annual reporting periods ending after 15 September 2009.The adoption of the Codification changed the Company’s references to accounting principles generally accepted in the United States of America (“U.S. GAAP”) but did not impact the Company’s results of operations, financial position or liquidity. Basis of presentation The interim consolidated financial statements of the Company have been prepared in accordance with U.S. GAAP and are expressed in U.S. dollars. 13 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 Principles of consolidation These interim consolidated financial statements include the accounts of the Company from the date of reverse acquisition on 30 March 2004, and its wholly owned Canadian subsidiary, Rotoblock Inc. since its date of incorporation on 2 September 2003. All inter-company balances and transactions have been eliminated on consolidation (Note 1). Fiscal period The Company’s fiscal year ends on 30 April. Risks and uncertainties The Company operates in an emerging industry that is subject to market acceptance and technological change. The Company’s operations are subject to significant risks and uncertainties, including financial, operational, technological and other risks associated with operating an emerging business, including the potential risk of business failure. Cash and cash equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less. Financial instruments Fair Value The carrying values of cash and cash equivalents, accounts receivable, due to related party and accounts payable approximate their fair values because of the short-term maturity of these financial instruments. Interest Rate Risk The Company is not exposed to significant interest rate risk due to the short-term maturity of its monetary assets and liabilities. Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents and accounts receivable. The Company places its cash with financial institutions of high credit worthiness. At times, its cash with a particular financial institution may exceed any applicable government insurance limits. 14 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 Currency Risk The Company’s functional and reporting currency is the U.S. dollar. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these interim consolidated financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Derivative financial instruments The Company has not, to the date of these interim consolidated financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Income taxes Deferred income taxes are reported for timing differences between items of income or expense reported in the financial statements and those reported for income tax purposes in accordance with ASC 740, “Income Taxes”, which requires the use of the asset/liability method of accounting for income taxes.Deferred income taxes and tax benefits are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and for tax losses and credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company provides for deferred taxes for the estimated future tax effects attributable to temporary differences and carry-forwards when realization is more likely than not. Basic and diluted net loss per share The Company computes net income (loss) per share in accordance with ASC 260, “Earnings per Share”.ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement.Basic EPS is computed by dividing net income (loss) available to common stockholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method.In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants.Diluted EPS excluded all dilutive potential shares if their effect is anti-dilutive. Comprehensive loss ASC 220, “Comprehensive Income”, establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at 31 October 2010, the Company has items that represent a comprehensive loss and, therefore, has included a schedule of comprehensive income (loss) in the interim consolidated financial statements. 15 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 Property, equipment and depreciation Property and equipment have been recorded at cost, net of accumulated depreciation (Note 5).Improvements are capitalized and maintenance, repairs and minor replacements are expensed as incurred.Depreciation is determined using a declining-balance basis over its estimated useful life of: Equipment5 years at 20% Vehicles 12 years at 8% Long lived assets Long-term assets of the Company are reviewed for impairment whenever events or circumstances indicate that the carrying amount of assets may not be recoverable, pursuant to guidance established in ASC 360-10-35-15, “Impairment or Disposal of Long-Lived Assets”. Management considers assets to be impaired if the carrying value exceeds the future projected cash flows from related operations (undiscounted and without interest charges). If impairment is deemed to exist, the assets will be written down to fair value. Fair value is generally determined using a discounted cash flow analysis. Segments of an enterprise and related information ASC 280, “Segment Reporting” establishes guidance for the way that public companies report information about operating segments in annual financial statements and requires reporting of selected information about operating segments in interim financial statements issued to the public.It also establishes standards for disclosures regarding products and services, geographic areas and major customers.ASC 280 defines operating segments as components of a company about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance.The Company has evaluated this Codification and does not believe it is applicable at this time. Foreign currency translation The Company’s functional and reporting currency is U.S. dollars.The consolidated financial statements of the Company are translated to U.S. dollars in accordance with ASC 830, “Foreign Currency Matters”.Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date.Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income.The Company has not, to the date of these interim consolidated financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. 16 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 October 2010 Stock-based compensation Effective 1 January 2006, the Company adopted the provisions of ASC 718, “Compensation – Stock Compensation”, which establishes accounting for equity instruments exchanged for employee services. Under the provisions of ASC 718, stock-based compensation cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the employees’ requisite service period (generally the vesting period of the equity grant). The Company adopted ASC 718 using the modified prospective method, which requires the Company to record compensation expense over the vesting period for all awards granted after the date of adoption, and for the unvested portion of previously granted awards that remain outstanding at the date of adoption. Accordingly, financial statements for the periods prior to 1 January 2006 have not been restated to reflect the fair value method of expensing share-based compensation. The adoption of ASC 718 did not change the way the Company accounts for share-based payments to non-employees, with guidance provided by ASC 505-50, “Equity-Based Payments to Non-Employees”. Research and development Research and development costs are expensed as incurred. Patents The Company accounts for patent costs in accordance with ASC 350, “Intangibles - Goodwill and Other”. In accordance with that statement, intangible assets with estimable lives, such as a patent, are amortized on a straight-line basis over the estimated useful lives and are reviewed for impairment in accordance with ASC 350-35-14, “Recognition and Impairment of an Impairment Loss”. Use of estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reporting period. Actual results could differ from these estimates. Changes in accounting policies In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)”.SFAS No. 167 is intended to establish general standards of financial reporting for companies with variable interest entities.It requires timely and useful disclosure of information related to the Company’s involvement with variable interest entities.This disclosure should alert all users to the effects on specific provisions of FASB Interpretation No. 46 (revised December 2003), “Consolidation of Variable Interest Entities”, related to the changes to the special-purpose entity proposal in FASB Statement No. 166, “Accounting for Transfers of Financial Assets”, and the treatment of specific provisions of Interpretation 46(R).SFAS No. 167 is effective for financial statements issued for fiscal years and interim periods beginning after 15 November 2009.The adoption of this guidance did not have a material impact on the Company’s interim consolidated financial statements. 17 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets—an amendment of FASB Statement”.SFAS No. 166 is intended to establish standards of financial reporting for the transfer of assets and transferred assets to improve the relevance, representational faithfulness, and comparability. SFAS No. 166 was established to clarify derecognition of assets under FASB Statement No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”.SFAS No. 166 is effective for financial statements issued for fiscal years and interim periods beginning after 15 November 2009.The adoption of this guidance did not have a material impact on the Company’s interim consolidated financial statements. In January 2010, the FASB issued Accounting Standards Update ("ASU") 2010-06, “Improving Disclosures about Fair Value Measurements.” This update requires additional disclosure within the roll forward of activity for assets and liabilities measured at fair value on a recurring basis, including transfers of assets and liabilities between Level 1 and Level 2 of the fair value hierarchy and the separate presentation of purchases, sales, issuances and settlements of assets and liabilities within Level 3 of the fair value hierarchy. In addition, the update requires enhanced disclosures of the valuation techniques and inputs used in the fair value measurements within Levels 2 and 3. The new disclosure requirements are effective for interim and annual periods beginning after 15 December 2009, except for the disclosure of purchases, sales, issuances and settlements of Level 3 measurements. Those disclosures are effective for fiscal years beginning after 15 December 2010. As ASU 2010-06 only requires enhanced disclosures, the Company does not expect that the adoption of this updatedid nothave a material effect onthe Company'sinterim consolidated financial statements. In February 2010, the FASB issued ASU No. 2010-11, “Derivatives and Hedging (Topic 815): Scope Exception Related to Embedded Credit Derivatives”.ASU No. 2010-11 clarifies the type of embedded credit derivative that is exempt from embedded derivative bifurcation requirements. Specifically, only one form of embedded credit derivative qualifies for the exemption – one that is related only to the subordination of one financial instrument to another. As a result, entities that have contracts containing an embedded credit derivative feature in a form other than such subordination may need to separately account for the embedded credit derivative feature. The amendments in ASU No. 2010-11 are effective for each reporting entity at the beginning of its first fiscal quarter beginning after 15 June 2010. Early adoption is permitted at the beginning of each entity’s first fiscal quarter beginning after 5 March 2010. The adoption of ASU No. 2010-11did not have a material impact on the Company’s interim consolidated financial statements. Recent accounting pronouncements In February 2010, theFASB issued ASU No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements”, which eliminates the requirement for Securities and Exchange Commission ("SEC") filers to disclose the date through which an entity has evaluated subsequent events. ASU No. 2010-09 is effective for its fiscal quarter beginning after 15 December 2010. The adoption of ASU No. 2010-09 is not expected to have a material impact on the Company’s interim consolidated financial statements. 18 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 3. Patents On 15 September 2003, the Company entered into an option agreement (the “Option”) to purchase certain patents related to the Oscillating Piston Engine (the “OPE Patents”).Under the terms of the Option, the Company is required to pay $100,000 in cash by 31 May 2004 (paid) plus interest at the rate of 24% per annum calculated from 31 January 2004 until the $100,000 cash was paid (total interest paid - $8,745), and $1,500,000 in cash by 2 June 2007. On 25 October 2006, the Company negotiated an extension to exercise the Option by thirty seven months.Pursuant to the amended option agreement the Company must pay a royalty of $50 per engine on the sale of up to 10,000 oscillating piston engines (“OPE”), a royalty of $20 per engine on the sale of up to 100,000 OPE, and a royalty of $2 per engine thereafter.As at 31October 2010, no engines have been sold. During the year ended 30 April 2010, the Company recorded a provision for a write-down in the amount of $108,745 related to the OPE Patents. 4. Available-for-Sale Investment Unrealized gain/loss Fair value Adjusted cost 31 October 30 April 2010 (Audited) $ 977,966 common shares of Samyang Optics Co., Ltd. On 11 February 2010, the Company entered into an Investment Agreement with Samyang Optics Co., Ltd., (“Samyang”), a South Korean Corporation listed on the Korea Exchange, whereby Samyang loaned the Company $2,000,000 in the form of a Convertible Promissory Note (Note 7).In turn, the Company acquired 977,966 shares of Samyang for the amount of $1,000,000.On 13 May 2010, Samyang exercised its option to convert the promissory note into 1,818,181 shares of the Company valued at $1.10 per share(Notes 7 and 10). Available-for-sale investments are carried at fair value, with unrealized gains and losses recorded as other comprehensive income and other than temporary losses recognized in net income (Note 14).As of 31October 2010, the shares of Samyang were measured at a fair value of $1,234,565 (30 April 2010 - $1,231,929) and resulted in an unrealized gain of $2,636 during thesix month period ended 31October 2010 (31October 2009 - $Nil). 19 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 5. Property and Equipment Accumulated depreciation Net book value Cost 31 October 30 April (Audited) $ Equipment Vehicles During thesix month period ended 31 October 2010, total additions to property and equipment were $Nil (31October 2009 – $Nil). During the six month period ended 31October 2010, total dispositions of property and equipment were $Nil (31 October 2009 - $248,616). On 24 November 2008, the Company entered into an Asset Purchase and Balance Sheet EnhancementAgreement with a related party (the “Related Party”) to acquire an undivided 25% tenancy-in-commoninterest in a property located in Merced, California (the “Property Agreement”).The purchase price of the land and building was $250,000 and was paid for by the issuance of 200,000 shares of common stock of the Company valued at $250,000.On 29 July 2009, the Company disposed of the land and building back to the Related Party for proceeds of $250,000 resulting in a gain of $1,384.As consideration, the Related Party returned the 200,000 shares of common stock of the Company valued at $250,000 and these shares were cancelled on 29 July 2009 (Notes 9, 10 and 13). On 8 February 2010, the Company entered into an Asset Purchase Agreement with a non-related individual to acquire security and computer equipment valued at $50,000.The purchase price of the equipment was paid for by the issuance of 50,000 shares of common stock of the Company valued at $50,000 (Notes 10 and 13). On 10 February 2010, the Company entered into an Asset Purchase Agreement with a non-related company to acquire a number of vehicles valued at $75,000.The purchase price of the vehicles was paid for by the issuance of 75,000 shares of common stock of the Company valued at $75,000 (Notes 10 and 13). 6. Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities are non-interest bearing, unsecured and have settlement dates within one year. Included in accounts payable and accrued liabilities as at 31 October 2010 is accrued salaries in the amount of $202,385 (30 April 2010 - $179,503) payable to the corporate secretary and chief executive officer of the Company (Note 12). 20 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 7. Convertible Promissory Note On 11 February 2010, the Company entered into a Convertible Promissory Note Agreement (the “Convertible Promissory Note Agreement”) with Samyang for $2,000,000 cash (Note 4). The principal balance bears interest at a rate of 6% per annum. All unpaid principal, together with any unpaid and accrued interest was due and payable on the earlier of 11 February 2012 or when such amounts are declared due and payable by the investor. On 13 May 2010, Samyang exercised its option to convert the debt into 1,818,181 shares of the Company valued at $1.10 per common share for $2,000,000. Accrued interest in the amount of $29,918 was forgiven during the six month period ended 31October 2010 (Notes 4, 10 and 13). 8. Due to Related Party As at 31 October 2010, the amount due to a related party is $655 (30 April 2010 - $663), which is payable to a former director and stockholder of the Company.This balance is non-interest bearing, unsecured and has no fixed terms of repayment. 9. Related Party Transactions During thesix month period ended 31October 2010, officers and directors of the Company made contributions to capital for management fees of $Nil (31October 2009 - $50,000, cumulative - $300,000).These amounts have been recorded as an increase in expenditures and an increase in additional paid-in capital (Note 13). During thesix month period ended 31October 2010, the Company issued Nil (31October 2009 - 75,000) shares with a fair value of $Nil (31 October 2009 - $11,250) to related parties for consulting services.Of this, $Nil (31 October 2009 - $3,443) was expensed during thesix month period ended 31 October 2010 and the remaining $Nil (31October 2009 - $7,807) was classified as prepaid expense which will be expensed as consulting services in subsequent periods (Notes 10 and 13). On 24 November 2008, the Company entered into a PropertyAgreement with a Related Party to acquire an undivided 25% tenancy-in-commoninterest in a property located in Merced, California.The purchase price of the land and building was $250,000 and was paid for by the issuance of 200,000 shares of common stock of the Company valued at $250,000.On 29 July 2009, the Company disposed of the land and building back to the Related Party for proceeds of $250,000 resulting in a gain of $1,384.As consideration, the Related Party returned the 200,000 shares of common stock of the Company valued at $250,000 and these shares were cancelled on 29 July 2009 (Notes 5, 10 and 13). 21 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 10. Capital Stock Effective 3 February 2009, the Company effected a one (1) for fifty (50) reverse stock split (Note 1).All share and warrant amounts presented in the interim consolidated financial statements and in the notes thereto have been adjusted to reflect the reverse stock split.The effect of the reverse stock split on 2003 to 2007 disclosures is unaudited. Authorized capital stock consists of 200,000,000 common shares with par value of $0.001 per share and 50,000,000 preferred shares with par value of $0.001 per share. i. During the year ended 30 April 2009, the Company issued 1,000 common shares valued at $4.00 per common share for $4,000 in consulting services (Note 13). ii. During the year ended 30 April 2009, the Company issued 6,400 common shares valued at $15.00 per common share for $96,000 in investor relations (Note 13).These shares were restricted from trading for a period of one year as defined by Rule 144 of the United States Securities Act of 1933. iii. During the year ended 30 April 2009, the Company issued 16,000 units valued at $4.00 per common share each for $64,000 as compensation to the chief executive officer of the company.Each unit consists of one restricted common share and one common share purchase warrant.Each warrant entitles the holder to purchase one additional common share of the Company at a cost of $7.50 expiring 12 May 2013 with a fair value of $147,446.As at 31October 2010, 16,000 of the share purchase warrants in this series remain outstanding.These shares were restricted from trading for a period of one year as defined by Rule 144 of the United States Securities Act of 1933 (Notes 9 and 13). iv. During the year ended 30 April 2009, the Company issued 1,333 common shares valued at $7.50 per common share each for $10,000 for legal services (Note 13). v. During the year ended 30 April 2009, the Company issued 1,000 common shares valued at $7.50 per common share for $7,500 in public relations (Note 13).These shares were restricted from trading for a period of one year as defined by Rule 144 of the United States Securities Act of 1933. vi. During the year ended 30 April 2009, the Company issued 3,200 common shares valued at $7.50 per common share for $24,000 in consulting expense to a related party (Notes 9 and 13). vii. During the year ended 30 April 2009, the Company issued 5,000 common shares valued at $5.50 per common share for $27,500 in consulting to a related party (Notes 9 and 13).These shares were restricted from trading for a period of one year as defined by Rule 144 of the United States Securities Act of 1933. 22 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 October 2010 viii. During the year ended 30 April 2009, the Company issued 3,333 units valued at $7.50 per unit for total cash proceeds of $25,000.Each unit consists of one restricted common share and one common share purchase warrant.Each whole common share purchase warrant entitles the holder to purchase an additional common share at a price of $12.50 per share for a period of five years from the date of offering with a fair value of $18,525.As at 31October 2010, 3,333 of the share purchase warrants in this series remain outstanding.These shares were restricted from trading for a period of one year as defined by Rule 144 of the United States Securities Act of 1933. ix. During the year ended 30 April 2009, the Company issued 2,000 common shares valued at $5.00 per common share for $10,000 in repayment for a convertible promissory note (Note 13). x. During the year ended 30 April 2009, the Company issued 2,000 common shares valued at $3.00 per common share for $6,000 in consulting expense (Note 13).Of this amount, $2,729 was expensed during the year ended 30 April 2010 (30 April 2009 - $3,271, cumulative - $6,000). xi. During the year ended 30 April 2009, the Company issued 200,000 shares of common stock valued at $1.25 per share purchase for land and building from a Related Party valued at $250,000 (Notes 5, 9 and 13).These shares were restricted from trading for a period of one year as defined by Rule 144 of the United States Securities Act of 1933. xii. During the year ended 30 April 2009, the Company issued 5,000 common shares valued at $1.00 per common share for $5,000 in legal services (Note 13). xiii. During the year ended 30 April 2009, the Company issued 150,000 common shares valued $1.00 per common share at $150,000 in retainer for consulting expenses to two related parties (Notes 9 and 13).Of this amount, $75,616 was expensed during the year ended 30 April 2010 (30 April 2009 - $74,384, cumulative - $150,000).These shares were restricted from trading for a period of one year as defined by Rule 144 of the United States Securities Act of 1933. xiv. During the year ended 30 April 2010, the Related Party returned to treasury 200,000 shares of common stock of the Company valued at $1.25 per common share for a total value of $250,000, related to the disposal of land and building acquired from a Related Party pursuant to the Property Agreement entered into on 24 November 2008. These shares were cancelled on 29 July 2009 (Notes 5, 9 and 13). xv. During the year ended 30 April 2010, the Company issued 6,552 common shares valued at $0.61 per common share for cash of $4,000. These shareswere restricted from trading for a period of one year as defined by Rule 144of the United States Securities Act of 1933. xvi. During the year ended 30 April 2010, the Company issued 13,333 common shares valued at $0.75 per common share for cash of $10,000. These shareswere restricted from trading for a period of one year as defined by Rule 144 of the United States Securities Act of 1933. 23 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 xvii. During the year ended 30 April 2010, the Company issued 3,500,083 common shares valued at prices from $0.15 to $1.00 per common share for $676,675 in consulting expense and salaries and wages.Of this amount, $104,908 was expensed during thesix month period ended 31October 2010 (year ended 30 April 2010 - $517,677, cumulative - $622,585) and the remaining $54,090 (30 April 2010 - $158,998) was classified as prepaid expense which will be expensed as consulting services and salaries and wages in subsequent periods (Notes 9 and 13). xviii. During the year ended 30 April 2010, the Company issued 550,000 common share purchase warrants valued at $633,728 for stock-based compensation.Each common share purchase warrant entitles the holder to purchase one common share at a price of $0.25 to $1.00 for a period of five years from the date of offering.As at 31October 2010, 550,000 of the share purchase warrants in these series remain outstanding (Note 13). xix. During the year ended 30 April 2010, the Company issued 8,585,083 common share purchase warrants valued at $469,113 for consulting services.Each common share purchase warrant entitles the holder to purchase one common share at a price of $0.25 to $1.00 for a period of five or ten years from the date of offering.As at 31 October 2010, 8,585,083 of the share purchase warrants in these series remain outstanding (Notes 9 and 13). xx. During the year ended 30 April 2010, the Company issued 28,572 units valued at $1.75 consisting of one share and two warrants for total cash proceeds of $50,000.Each whole common share purchase warrant entitles the holder to purchase an additional common share at a price of $2.50 per share for a period of five years up to 22 July 2014.These shareswere restricted from trading for a period of one year as defined by Rule 144 of the United States Securities Act of 1933.As at 31October 2010, 57,144 warrants in this series remain outstanding. xxi. During the year ended 30 April 2010, the Company issued 28,572 shares valued at $1.75 for total cash proceeds of $50,000.These shareswere restricted from trading for a period of one year as defined by Rule 144 of the United States Securities Act of 1933. xxii. During the year ended 30 April 2010, the Company entered into an Asset Purchase Agreement with a non-related individual to acquire security and computer equipment valued at $50,000. The purchase price of the equipment was paid for by the issuance of 50,000 shares of common stock of the Company valued at $50,000 (Notes 5 and 13). xxiii. During the year ended 30 April 2010, the Company entered into an Asset Purchase Agreement with a non-related company to acquire a number of vehicles valued at $75,000.The purchase price of the vehicles was paid for by the issuance of 75,000 shares of common stock of the Company valued at $75,000 (Notes 5 and 13). xxiv. During thesix month period ended 31October 2010, the Company issued 13,336 common shares valued at $0.25 per common share for cash of $3,334 upon exercise of warrants. xxv. During thesix month period ended 31October 2010, the Company issued 1,818,181 common shares valued at $1.10 per common share upon conversion of a Convertible Promissory Note by Samyang.The value of the shares issued was $2,000,000 (Notes 4, 7 and 13). 24 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 xxvi. During the six month period ended 31 October 2010, the Company issued 1,000,000 common shares valued at $0.25 per common share related to share subscriptions received in advance in the amount of $250,000. Share Subscriptions Received in Advance During the year ended 30 April 2010, the Company received $250,000 from a non-related company for the purchase of 1,000,000 common shares in the Company. These shares were issued on 18 October 2010. Share Purchase Warrants The following share purchase warrants were outstanding at 31October 2010: Exercise price Number of warrants Remaining contractual life (years) $ Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants 25 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31 October 2010 The following is a summary of warrant activities during thesix month period ended 31 October 2010 and during the year ended 30 April 2010: Number of warrants Weighted average exercise price $ Outstanding and exercisable at 1 May 2009 Granted Exercised - - Expired - - Outstanding and exercisable at 30 April 2010 Weighted average fair value of warrants granted during the year Outstanding and exercisable 1 May 2010 Granted - - Exercised Expired - - Outstanding and exercisable 31October 2010 Weighted average fair value of warrants granted during the period - The weighted average grant date fair value of warrants issued during thesix month period ended 31October 2010 amounted to $Nil per warrant (30 April 2010 - $0.12 per warrant).The fair value of each warrant granted was determined using the Black-Scholes warrant pricing model and the following assumptions: As at 31October As at 30 April (Audited) Risk free interest rate - 1.49% - 2.36% Expected life - 5.0 - 10.0 years Annualized volatility - 580% - 596% Expected dividends - - 26 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 Restricted Common Shares During the six month period ended 31 October 2010, the Company issued 2,831,517 common shares and cancelled Nil common shares (30 April 2010 – issued 3,702,112 common shares and cancelled 200,000 common shares).Of the issued shares, 2,831,517 common shares (30 April 2010 - 3,237,112 common shares) were restricted from trading as defined under Rule 144 of the United States Securities Act of 1933. As at 31October 2010, a total of 7,453,824 common shares are outstanding.Of these, 6,175,835 were restricted from trading as defined under Rule 144 of the United States Securities Act of 1933. Income Taxes The Company has losses carried forward for income tax purposes to 31October 2010.There are no current or deferred tax expenses for the six month period ended 31October 2010 due to the Company’s loss position.The Company has not reserved for any benefits of these losses.The deferred tax consequences of temporary differences in reporting items for financial statement and income tax purposes are recognized, as appropriate. Realization of the future tax benefits related to the deferred tax assets is dependent on many factors, including the Company’s ability to generate taxable income within the net operating loss carry forward period.Management has considered these factors in reaching its conclusion as to the valuation allowance for financial reporting purposes. The provision for refundable federal income tax consists of the following: For the six month period ended 31 October For the six month period ended 31 October $ $ Deferred tax asset attributable to: Current operations Permanent differences - Change in valuation allowance Foreign exchange - Net refundable amount - - 27 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 The composition of the Company’s deferred tax asset as at 31 October 2010 and 30 April 2010 is as follows: As at 31October As at 30 April (Audited) $ $ Net operating loss carry forward Statutory federal income tax rate 25% - 35% 25% - 35% Effective income tax rate 0% 0% Deferred tax asset Less: Valuation allowance Other - - The potential income tax benefit of these losses has been offset by a full valuation allowance. As at 31October 2010, the Company has unused non-capital losses for Canadian tax purposes of approximately $556,245 that are available to offset future taxable income.This unused non-capital loss carry forward balance for income tax purposes expires between the years 2014 and 2031. As at 31October 2010, the Company has unused net operating losses for U.S. federal income tax purposes of approximately $3,362,234 that are available to offset future taxable income.This unused net operating loss carry forward balance for income tax purposes expires between the years 2025 and 2031. Commitments and Contingency i. On 15 November 2007, the Company filed its intention to register 100,000 common shares of the Company to be covered under S8 Registration for future issuances to any and all consultants, employees, attorneys, officers and directors of the Company at a proposed maximum offering price of $4.50 per common share. ii. The Company is committed to issuing 25,000 shares valued at $3,750 pursuant to the one-year consulting agreement for consulting services. iii. The Company entered into an agreement with the corporate secretary for a salary of $50,000 per annum beginning 1 July 2009. As of 31 October 2010, $13,000 in salaries has been paid and $54,109 has been recorded in accrued liabilities (Note 6). iv. The Company entered into an employment agreement with the chief executive officer for a salary of $125,000 per annum and one time signing bonus of $75,000 beginning 1 July 2009. As of 31October 2010, $93,336 in salaries has been paid and $148,276 has been recorded in accrued liabilities (Note 6). 28 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 13. Supplemental Disclosures with Respect to Cash Flows For the period from the date of inception on 2 September 2003 to 31 October For the three month period ended 31 October For the three month period ended 31 October For the six month period ended 31 October For the six month period ended 31 October $ Cash paid during the period for interest - Cash paid during the period for income taxes - During the six month period ended 31 October 2010, officers and directors of the Company made contributions to capital for management fees of $Nil (31October 2009 - $50,000; cumulative - $300,000) (Note 9). During the year ended 30 April 2010, the Company issued 3,500,083 common shares valued at prices from $0.15 to $1.00 per common share for $676,675 in consulting expense and salaries and wages.Of this amount, $104,908 was expensed during the six month period ended 31 October 2010 and the remaining $54,090 was classified as prepaid expense which will be expensed as consulting services and salaries and wages in subsequent periods (Notes 9 and 10). During the year ended 30 April 2010, the Company issued 550,000 common share purchase warrants valued at $633,728 as stock-based compensation.Each common share purchase warrant entitles the holder to purchase one common share at a price of $0.25 to $1.00 for a period of five years from the date of offering (Note 10). During the year ended 30 April 2010, the Company issued 8,585,083 common share purchase warrants valued at $469,113 for consulting services. Each common share purchase warrant entitles the holder to purchase one common share at a price of $0.25 to $1.00 for a period of five or ten years from the date of offering (Notes 9 and 10). During the year ended 30 April 2010, the Company rescinded the 200,000 common shares valued at $1.25 per share for a total value of $250,000 which had been issued to acquire an undivided 25% tenancy-in-common interest in land and buildings located in Merced, California from a Related Party (Notes 5, 9 and 10). During the year ended 30 April 2010, the Company entered into an Asset Purchase Agreement with a non-related individual to acquire security and computer equipment valued at $50,000. The purchase price of the equipment was paid for by the issuance of 50,000 shares of common stock of the Company valued at $50,000 (Notes 5 and 10). 29 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 During the year ended 30 April 2010, the Company entered into an Asset Purchase Agreement with a non-related company to acquire a number of vehicles valued at $75,000.The purchase price of the vehicles was paid for by the issuance of 75,000 shares of common stock of the Company valued at $75,000 (Notes 5 and 10). During the year ended 30 April 2010, the Company entered into the Convertible Promissory Note Agreement with Samyang for $2,000,000 cash. The principal balance bears interest at a rate of 6% per annum.All unpaid principal, together with any unpaid and accrued interest is due and payable on the earlier of 11 February 2012 or when such amounts are declared due and payable by the investor.During the year ended 30 April 2010, $25,644 in interest was accrued and is payable to Samyang.A further $4,274 was accrued and was payable up to 13 May 2010.On 13 May 2010, Samyang exercised its option to convert the Promissory Note into 1,818,181 shares of the Company valued at $2,000,000.Accrued interest in the amount of $29,918 was forgiven during thesix month period ended 31October 2010 (Notes 4, 7 and 10). During the year ended 30 April 2009, the Company issued 2,000 common shares valued at $5.00 per share for $10,000 in convertible promissory notes (Note 10). During the year ended 30 April 2009, the Company issued a total of 190,933 common shares and 16,000 common share purchase warrants valued at $394,000 for consulting, investor relations services, compensation, legal services and public relation services (Note 10). Fair Value Measurements The Company measures its available-for-sale investment at fair value. Fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or a liability. A three-tier fair value hierarchy is established as a basis for considering such assumptions and for inputs used in the valuation methodologies in measuring fair value: Level 1 – Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets; Level 2 – Include other inputs that are directly or indirectly observable in the marketplace; or Level 3 – Unobservable inputs which are supported by little or no market activities. The Company classifies its available-for-sale investment within Level 1 as the securities are valued using quoted market prices. 30 Rotoblock Corporation (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in U.S. Dollars) (Unaudited) 31October 2010 Assets measured at fair value on a recurring basis are summarized below: Fair value measurement at reporting date using Balance at 31 October Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) $ Available-for-sale investment (Note 4) - - Fair value measurement at reporting date using Balance at 30 April 2010 (Audited) Quoted prices in active markets for identical assets (Level 1) (Audited) Significant other observable inputs (Level 2) (Audited) Significant unobservable inputs (Level 3) (Audited) $ Available-for-sale investment (Note 4) - - 15. Subsequent Events There are no subsequentevents for the period from the date of thesix month period ended 31October 2010 to the date the interim consolidated financial statements were available to be issued on9December 2010. 31 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations Results of Operations We are still in the development stages of our business and have generated no revenues since inception. Our total net losses since inception are $7,734,481. Our auditors have raised substantial doubt about our ability to continue as a going concern. We cannot provide assurance that we will ultimately achieve profitable operations or become cash flow positive, or be able to raise additional equity capital if and when needed; however, based on our prior demonstrated ability to raise capital, we believe that our current capital resources will be adequate to continue operating maintaining our business operations for thecalendar year2011. Sixmonth periodendedOctober 31, 2010 as compared to thesix month periodended October 31, 2009 For thesixmonth periodended October 31, 2010, we incurred net operating losses of $410,242, or $0.06 per share, as compared tonet operating losses of $770,500, or $0.71 per share,for thesix month period endedOctober 31, 2009. We incurred total operating expenses of $445,680 for thesix month periodendedOctober 31, 2010, as compared to total operating expenses of $771,884 for the six month periodendedOctober 31, 2009. Totaloperatingexpenses for the six month period ended October 31, 2010 consisted of $87,968 in salaries and wages (2009 - $133,973, cumulative - $661,975); $18,648 in professional fees (2009 - $32,196, cumulative - $504,798), which generally consisted of fees for legal, accounting and outside services paid in connection with the preparation and filing of our periodic reports with the SEC;$134,908 in consulting fees (2009 - $89,502, cumulative - $1,263,353); $100,000 in public relations and shareholder information expense(2009 - $8,927, cumulative - $290,846); $86,171 in travel and entertainment expense (2009 - $38,188, cumulative - $359,701); and interest expense in the amount of $4,334 (2009 - $867, cumulative - $47,681. The balance of our general and administrative expenses were attributed to miscellaneous office expense, depreciation and filing fees incurred in connection with our day-to-day operations. Our expensesdecreased significantly during the six month period endedOctober 31, 2010, as compared to the six month periodendedOctober 31, 2009,primarily due todecreases in stock-based compensation (2010 - $Nil, 2009 - $408,728), management fees (2010 - $Nil, 2009 - $50,000), professional fees (2010 - $18,648, 2009 - $32,196)and salaries and wages (2010 - $87,968, 2009 - $133,973). Liquidity and Capital Resources and Cash Flows We currentlyhave$612,448 in cashin the bankand are continuing to seek sources of funding to continue our business operations. It is expected we will continue to need further funding until we completethe final prototype of our product to bring to market for sale or enter into an agreement with a joint venture partner to complete our plans. We are currently researching both options; however, no definitive agreements have yet been entered into successfully. We currently plan to fund future operations by public offerings or private placement of equity and/or debt securities as we have done in the past. There can be no assurance that debt or equity financing will be available to us on acceptable terms to meet these requirements, as and when needed.Our auditors have expressed substantial doubt about our ability to continue as a going concern. We do not own any real estate and do notintend to purchase any significant property or equipment, nor incur any significant changes in employees during the next 12 months. There was no cash provided byinvesting activities for thethreeor six month periodsendedOctober 31, 2010. Cash provided by financing activities for the six months ended October 31, 2010 was $3,334, resulting from warrants exercised during the period. AtOctober 31, 2010, the amount due to a related party was $655, payable to a former director and stockholder of the company.This balance is non-interest bearing, unsecured, and has no fixed terms of repayment. Commitments/Contingencies On November 15, 2007, weregistered 100,000shares of our common stock by filing a Form S-8 registration statement for future issuances to any and all consultants, employees, attorneys, officers and directors at a proposed maximum offering price of $4.50 pershare. We entered into an employment agreement with our Corporate Secretary for a salary of $50,000 per year, beginning July 1, 2009. As of October 31, 2010, $13,000 in salaries has been paid and $54,109 has been recorded in the accrued liabilities section of our balance sheets. We entered into an employment agreement with our Chief Executive Officer for a salary of $125,000 per year, beginning July 1, 2009, and a signing bonus of $75,000. As of October 31, 2010, $93,336 in salaries has been paid and $148,276 has been recorded in the accrued liabilities section of our balance sheets. 32 We are committed to issuing 25,000 shares valued at $3,750 under a one-year consulting agreement for consulting services. We anticipate no material commitments for capital expenditures in the near term. Management is not aware of any trend in its industry or capital resources, which may have an impact on its income, revenue or income from operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements or contractual or commercial commitments. Shares Available for Sale Investment On February 11, 2010,we entered into an Investment Agreement with Samyang Optics Co., Ltd., (“Samyang”), a South Korean Corporation listed on the Korea Exchange, whereby Samyang loaned us $2,000,000 in the form of a Convertible Promissory Note. In turn, we acquired 977,966 shares of Samyang for the amount of $1,000,000.OnMay 13, 2010, Samyang exercised its option to convert the Promissory Note into 1,818,181 shares of our common stock. Plan of Operations On September 15, 2003,we entered into an option agreement (the "Option") to purchase certain patents related to the Oscillating Piston Engine (the "OPE Patents").Under the terms of the Option, we were required to pay $100,000 in cash by May 31, 2004 (paid) plus interest at the rate of 24% per annum calculated from January 31,2004 until the $100,000 cash was paid (total interest paid - $8,745) and $1,500,000 in cash by June 2, 2007. On October 25, 2006, we negotiated an extension to exercise the Option by thirty seven months.Pursuant to the amended option agreement, we must pay a royalty of $50 per engine on the sale of up to 10,000 oscillating piston engines ("OPE"), a royalty of $20 per engine on the sale of up to 100,000 OPE, and a royalty of $2 per engine thereafter.As ofOctober31,2010, no engines have yetbeen sold. During the fiscal year ended April 30, 2010, we recorded a provision for a write-down in the amount of $108,745 related to the OPE patents. Item 3. Quantitative and Qualitative Disclosures About Market Risk. We are a "smaller reporting company", as defined in Rule 12b-2 of the of the Securities Exchange Act of 1934, and as such, are not required to provide the information under this item. Item 4T. Controls and Procedures We maintain disclosure controls and procedures designed to ensure that information required to be disclosed in reports filed under the Securities Exchange Act of 1934 ("Exchange Act”) is recorded, processed, summarized and reported within the specified time periods. Our Chief Executive Officer and our Principal Financial Officer (collectively, the "Certifying Officers”) are responsible for maintaining our disclosure controls and procedures. Prior to the filing of this report, our Certifying Officers evaluated the effectiveness of our disclosure controls and procedures for the period covered by this report. Based on the evaluation, our Certifying Officers concluded that our disclosure controls and procedures were effective to provide reasonable assurance that (a) information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the applicable rules and forms and (b) that the information is accumulated and communicated to our management, including the Certifying Officers, as appropriate, to allow timely decisions regarding required disclosure. We have conducted a review of the effectiveness of our internal controls over financial reporting as disclosed herein. We also maintain a system of internal controls designed to provide reasonable assurance that (i) transactions are executed in accordance with management's general and specific authorization; (ii) transactions are recorded as necessary to permit preparation of financial statements in conformity with the United States generally accepted accounting principles and to maintain accountability for assets; (ii) access to assets is permitted only in accordance with management's general or specific authorization; and (iv) the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences. We believe that our internal controls are effective to provide reasonable assurance that our financial statements are fairly presented in conformity with generally accepted accounting principals. Since our most recent evaluation, there have been no changes in our internal controls or in other factors that could significantly affect our internal controls, nor were any corrective actions required with regard to significant deficiencies and material weaknesses. Because of its inherent limitations, internal control over financial reporting may not prevent or detect every misstatement and/or instance of fraud. Controls are susceptible to manipulation, especially in instances of fraud caused by the collusion of two or more people, including our senior management. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Under the supervision and with the participation of our Certifying Officers, our management conducted an evaluation of the effectiveness of our internal control over financial reporting based upon the framework in Internal Control -Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on the results of our evaluation, our management concluded that our internal control over financial reporting was effective as ofOctober 31, 2010. Since our most recent evaluation, there have been no changes in our internal control of financial reporting that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings We are nota party to any pending legal proceeding. Item 1A. Risk Factors Our securities are highly speculative and involve a high degree of risk, including among other items the risk factors describedin detailin our annual report on Form 10-K, filed on July 29, 2010, and incorporated herein by this reference. You should carefully review and consider those risk factors and other information in our annual report on Form 10-K and this quarterly report before deciding to invest in our securities. We are unaware of any materialchanges inor additional risk factors sincethe filing of our annual report on July 29, 2010. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the six month period endedOctober 31, 2010, we issued 13,336 shares of common stock, valued at $0.25 per share for cash of $3,334 upon the exercise of outstanding warrants. These shares were exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended. During the six month period ended October 31, 2010, we issued1,818,181 shares of common stock, valued at $1.10 per share, to Samyang Optics Co., Ltd.upon their election to convert the Promissory Note. These shares were exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended. During the six month period ended October 31, 2010, we issued 1,000,000 shares of common stock, valued at $0.25 per share related to share subscriptions received in advance in the amount of $250,000 from an unrelated third party. These shares were exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended. AtOctober 31, 2010, a total of 7,453,824 shares of common stock are issued and outstanding.Of these shares,6,175,835 are considered "restricted securities" underthe Securities Act of 1933, as amended. Following are details of the common stock purchase warrants outstanding at October 31, 2010: Exercise price Number of warrants Remaining contractual life (years) $ Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants Warrants 34 Following is a summary of warrant activities during thesix month period ended October 31,2010 and the fiscal year ended April30,2010: Number of warrants Weighted average exercise price $ Outstanding and exercisable at May 1, 2009 Granted Exercised - - Expired - - Outstanding and exercisable at April30, 2010 Weighted average fair value of warrants granted during the year Outstanding and exercisable May 1, 2010 Granted - - Exercised Expired - - Outstanding and exercisable October 31,2010 Weighted average fair value of warrants granted during the period - The weighted average grant date fair value of warrants issued during the six month period ended October 31, 2010 amounted to $Nil per warrant (April 30,2010 - $0.12 per warrant).The fair value of each warrant granted was determined using the Black-Scholes warrant pricing model and the following assumptions: As at 31 October As at 30 April Risk free interest rate - 1.49% - 2.36% Expected life - 5.0 - 10.0 years Annualized volatility - 580% - 596% Expected dividends - - There were no stock options issued or outstanding atOctober 31, 2010; however, on October 13, 2009, we entered into an employment agreement with an executive and committed to issue 1,000,000 employee stock options pursuant to the agreement. No exercise price or terms of the options or date of issuance were set forth in the agreement and will be determined by the Board of Directors prior to issuance and fulfillment of our commitment. Item 3. Default Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information - Subsequent Events None. 35 Item 6. Exhibits The following Exhibits 3(i) and 3 (ii), marked with an asterisk and required to be filed hereunder, are incorporated herein by reference and can be found in their entirety in our original Form SB-2 Registration Statement, filed on June 7, 2004 under our SEC File Number 333-116324 on the SEC website at www.sec.gov. Exhibit 99.1 can be found in its entirety in our Form 10K-SB for the fiscal year ended April 30, 2006, filed on July 31, 2006. These exhibits are incorporated herein by this reference. Exhibit No. Description * 3(i) Articles of Incorporation * 3(ii)Bylaws 31.1 Sec. 302 Certification of Principal Executive Officer/CEO 31.2 Sec. 302 Certification of Principal Accounting Officer/CFO 32.1 Sec. 906 Certification of Principal Executive Officer/CEO 32.2 Sec. 906 Certification of Principal Accounting Officer/CFO * 99Agreement with Obvio! Automotoveiculos S.A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROTOBLOCK CORPORATION, Registrant /s/ Chien Chih Liu By: Chien Chih Liu, Chief Executive Officer Dated: December 9, 2010 /s/ Richard Di Stefano By: Richard Di Stefano, Principal Accounting Officer Dated: December 9, 2010 36
